 Case 5:21-cv-00004-MFU Document 20 Filed 07/02/21 Page 1 of 2 Pageid#: 174




                                   UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF VIRGINIA
                                      HARRISONBURG DIVISION


SHERMAN-STOLTZ LAW GROUP, PLLC,                      )
                                                     )
         Plaintiff,                                  )
v.                                                   )       Civil Action No. 5:21-cv-00004
                                                     )
NEXUS SERVICES, INC.,                                )
                                                     )
         Defendant.                                  )

     PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT AND DEFAULT JUDGMENT

         Plaintiff Sherman-Stoltz Law Group, PLLC (“Sherman-Stoltz”), by counsel, hereby moves

the Court, pursuant to Federal Rule of Civil Procedure 55(a), to direct the Clerk to enter Defendant

Nexus Services, Inc.’s (“Nexus”) default, and then, pursuant to Fed. R. Civ. P. 55(b)(2), to enter

default judgment against Nexus, and set a schedule in this case to determine damages. The reasons

for this Motion are set forth in the memorandum of law being filed with this motion.

                                              Respectfully submitted,

                                              SHERMAN-STOLTZ LAW GROUP, PLLC


                                              By     /s/ Francis H. Casola


Francis H. Casola, Esq. (VSB No. 29108)
WOODS ROGERS PLC
Wells Fargo Tower, Suite 1800
P. O. Box 14125
Roanoke, VA 24038-4125
Telephone: (540) 983-7600
Facsimile: (540) 983-7711
E-mail: casola@woodsrogers.com
       Counsel for Plaintiff Sherman-Stoltz Law Group, PLLC




{2851483-1, 122566-00001-01}
    Case 5:21-cv-00004-MFU Document 20 Filed 07/02/21 Page 2 of 2 Pageid#: 175




                                       CERTIFICATE OF SERVICE

         This 2nd day of July, 2021, undersigned counsel caused the foregoing pleading to be
filed on the Court’s CM/ECF system which will deliver notice to all participants, including:
                               Christopher M. Okay, Esq. (VSB #35611)
                               117 S. Lewis Street, Suite 218
                               Staunton, Virginia 24401
                                      Counsel for Defendant
.


                                                                /s/ Francis H. Casola




{2851483-1, 122566-00001-01}                          2
